Per Curiam.

The note in the second count was payable in chattels, and so was not a promissory note under the statute, but the reference to the statute may be rejected as surplusage, and is good after verdict. Nor was any request requisite to be specially averred and proved, for a request was not parcel of the contract. The contract is sufficiently set forth, and was a valid one. Any defect or inaccuracy in assigning the breach is aided after verdict, for the court will intend that damages could not" have been given, if a good breach had not been shown. (2 Jones, 125. Anon. Skinner, 344. Knight v. Keech) There is no ground for the motion in arrest of judgment, and it must be denied.
Motion denied.